Citation Nr: 1728094	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety reaction with conversion symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1952 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The Veteran's service-connected anxiety reaction with conversion symptoms is not productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected anxiety reaction with conversion symptoms have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice regarding the claim for an increased rating for anxiety reaction with conversion symptoms was provided in November 2010.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).  VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records and VA treatment records.  In addition, the Veteran was afforded VA psychiatric examinations in December 2010 and December 2015.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate and based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Rating of Anxiety Reaction with Conversion Symptoms

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The Veteran contends that his service-connected anxiety reaction with conversion symptoms warrants a rating higher than 50 percent.  

Under the general rating formula for mental disorders, the current 50 percent disability rating is warranted where the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  Id.

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Service connection for anxiety reaction with conversion symptoms was granted in a March 1964 rating decision.  An initial 30 percent rating was assigned.  The current 50 percent rating has been in effect since August 1969.  The Veteran filed his current claim for increase in September 2010.  

38 U.S.C.A. § 110 and 38 C.F.R. § 3.951 (b) provide that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.

Evidence

A VA examination was conducted in December 2010.  The examiner stated that the Veteran continued to meet the criteria for generalized anxiety disorder with conversion symptoms.  The Veteran presented with "a great deal of worry and concern, restlessness, fatigue, tension, loss of concentration, forgetfulness, and poor sleep."  The Veteran had been hospitalized for his anxiety and mental disturbances in 1953 and again in 1966.  "He was prescribed many medications in past years, but is currently not taking any psychotropic medications."  The Veteran reported that he was feeling more tense and tight and restless; his sleep was getting worse; he was getting more forgetful; feeling less safe and secure; having less ambition; having more bad memories of his time in the Navy; getting more bad memories about the loss of his wife and his three kids; feeling very lonely, sad, and forgotten; becoming very concerned over declining health; and was very worried about upcoming eye surgery.  The Veteran reported no current psychotropics and no current psychotherapy.  He stayed home, watched television, and walked his dog.  

On examination, the Veteran was on time, well-dressed and groomed, and had proper hygiene.  He appeared tired and in fair health.  He was talkative and expressive throughout the interview.  His speech did not have periphrastic errors.  Rate of speech and volume were normal.  The Veteran's voice was clear, he did not slur his words, and he did not break down in tears during the interview.  His thinking processes were satisfactory and goal directed.  The Veteran did often remark, "I just don't remember anymore," but the examiner noted that the content of thought was within normal limits and appropriate to the interview content.  There was no evidence of delusions, ideas of reference, or loose associations during the interview.  The Veteran's eye contact was direct, normal, and appropriate throughout the interview.  No obsessive or ritualistic behavior was observed or reported, and no other mental disorders presented during the interview.  The Veteran denied suicidal ideation.  He was alert and oriented to person, place, date, and time.  The Veteran appeared competent to manage his own finances.  

The examiner noted that the Veteran "cannot relax his mind and enjoy any social time with his kids or neighbors.  He keeps to himself all day long.  He only takes his dog for a walk during the day.  He drives and does his own shopping, but he goes at quieter times so he can avoid as many people and crowds and confusion as possible.  With respect to occupational impairment, the examiner noted that the Veteran "has been out of work many years.  Did not discuss."

The examiner assigned a GAF score of 53.  The examiner noted that the Veteran "is getting quite old and is declining in health.  He lives alone since his wife died four years ago.  He bought a little dog to keep him company, which he enjoys and helps him relax.  His worry and concern is increasing because of his loneliness and declining health and so his sleep is getting worse also.  He has eye surgery scheduled for Dec 2010 and is very worried and concerned that if the surgery goes bad and his condition will be that much worse."

A VA examination was conducted in December 2015.  The Veteran stated that he continued to live alone after his wife of 54 years passed away in 2006.  The Veteran had adult sons who he reported were busy with their own lives.  "I don't want to interfere with them making their living."  He stated he sees his grandchildren "once in a while."  The Veteran stated that he enjoyed meeting new women, but was not currently in a romantic relationship.  

The Veteran stated that he slept a good deal.  "They say that goes with old age.  I go to town, get my food.  I'm still able to drive."  He reported he was able to do household tasks and chores as needed.  The Veteran's pet dog died four or five years earlier, and "I don't think I need another at my age...to take care of.  Let out at night, bring back in.  I just don't think I'm up to that at my age."  The Veteran reported that he sometimes did a little bit of work around the farm.  "That's just piddlin' - maybe an hour a day, 2 hours a day, whatever."  

The Veteran reported that he retired in 1969.  Prior to that he reportedly worked doing "everything - farming, buying scrap, anything to make a dollar."  The Veteran reported that he received VA disability, Social Security, and interest money from investments.  The examiner noted that VA medical records are silent for any history of VA mental health treatment since the December 2010 VA examination.  The Veteran confirmed he has not sought mental health treatment since the previous examination.  "I think I'm able to take care of myself...yet! I don't know how long."  

The Veteran reported that he was feeling somewhat down due to the impending anniversary of his wife's death.  "My wife died on Christmas Eve, and I ain't in a good mood until after next year.  I hate to see Christmas come, because she died on Christmas Eve.  It's kind of hard after 54 years of marriage."  The Veteran reported that he had no trouble falling asleep, but woke up two to three times per night.  He was unsure what wakes him, and it took about 30-60 minutes for him to return to sleep.  He reported that while lying awake he would find his thoughts drifting to his past, and also about what he has to do the next day.  "I just can't work like I used to. That's the problem. I used to work all the time.  I would like to work a little more..." 

The examiner stated that the Veteran "did not endorse other depressive symptoms such as lack of interest/motivation, excessive guilt, poor self-worth, difficulties with appetite or noteworthy fatigue."  When queried about his daytime energy, the Veteran stated, "Some days it's good.  Some days it ain't so good."  He reported that his concentration was adequate.  The Veteran voiced some ongoing concerns/worry regarding his health, but the examiner noted that "these appeared to be fairly normative.  For example, the Veteran stated that he has glaucoma and neuropathy in his feet.  'They said they can't do nothing about [the glaucoma].'"  The Veteran also reported that his hearing was very poor.  "It's getting worse.  You might say a particular word and it sounds like another word to me.  And that's a little aggravating sometimes."  When pressed for other topics that he found troubling or worrisome, the Veteran stated, "I don't make as much money as I used to."  

The examiner stated that the Veteran "was asked again if there are any noteworthy mental health concerns, symptoms, or difficulties that trouble him regularly, and he denied that there are."  The Veteran stated that he thought about his health a good deal, and worried that he might go blind and have his driver's license taken.  The examiner stated that "as noted above, these worries are fairly normative in the context of the Veteran's realistic physical health concerns."  

The examiner noted that the Veteran flatly denied any current suicidal or homicidal ideation, plan, or intent.  The Veteran stated that he had a suicide attempt and hospitalization towards the end of his service in the Navy, but had had no suicide attempts or psychiatric hospitalizations since.  "Way way way long time ago.  I don't think that way no more...That's all behind me...I want to forget about that."  

The examiner stated that as "discussed above, the Veteran was queried multiple times today about potential mental health symptoms (particularly anxiety symptoms), but denied that he currently experiences any noteworthy mental health concerns that lead to significant impairment or distress.  Although the Veteran has previously been diagnosed with an anxiety disorder, his report today is not consistent with any current mental health diagnosis, and medical records reveal that the Veteran has not sought any mental health treatment since the previous C&P exam.  Indeed, the Veteran indicates that he feels he is able to take care of himself in that regard at present."  The examiner concluded that the Veteran had no current mental disorder diagnosis.  


Analysis

The competent and objective evidence of record demonstrates that the Veteran's disability picture for his service-connected anxiety reaction with conversion symptoms most nearly approximates the criteria for the currently assigned 50 percent evaluation under Diagnostic Code 9400, and no more.  

The December 2010 VA examiner noted the Veteran manifested worry and concern, restlessness, fatigue, tension, loss of concentration, forgetfulness, and poor sleep.  However, the Veteran's symptoms, as evidenced by the December 2010 and December 2015 VA examination reports, do not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (discussing the evidence necessary for the next higher evaluation of 70 percent).  

The December 2010 VA examiner noted that the Veteran "cannot relax his mind and enjoy any social time with his kids or neighbors.  He keeps to himself all day long."  However, this examiner assigned a GAF score of 53, which is consistent with moderate symptoms and moderate difficulty in social, occupational, or school functioning.  The December 2015 VA examiner found no evidence of a current mental health diagnosis, and specifically noted that the Veteran "denied that he currently experiences any noteworthy mental health concerns that lead to significant impairment or distress."  

As previously noted, the evidence of record is totally devoid of any report of symptoms of the same frequency and severity as illogical or irrelevant speech.  There was also no evidence of any symptoms such as thought disorder, psychosis, obsessional rituals, near-continuous panic, impaired impulse control, impaired intellectual functioning, or impaired judgment of the severity, frequency, and duration contemplated in the higher ratings.  Thus, the Board finds that the evidence does not persuasively show that the Veteran's anxiety reaction with conversion symptoms are of such severity to warrant a rating of 70 percent or higher.  There are no additional expressly or reasonably raised issues presented on the record


ORDER

A disability rating in excess of 50 percent for anxiety reaction with conversion symptoms is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


